TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00284-CV


Texas Department of Insurance and Mike Geeslin, in his Capacity as
Commissioner of Insurance, Appellants

v.


Allstate Texas Lloyd's, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. D-1-GN-07-003130, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	The parties to this case have filed a joint agreed motion to dismiss the appeal based
on a settlement.  See Tex. R. App. P. 42.1(a).  The motion informs the Court that an order entered
by the Commissioner of Insurance on May 12, 2008, has resolved the dispute.  We grant the motion
and dismiss the appeal.  Id.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed on Joint Motion
Filed:   June 4, 2008